DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 3-4, and amendment of claim 1, 2, 5, in the paper of 1/27/2022, is acknowledged.  Applicants' arguments filed on 1/27/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 5-8 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of the Species of: Species Group 1: Malate dehydrogenase derived from C. glutamicum (SEQ ID NO:40) and Species Group 2: Mannheimia sp., in the paper of 10/15/2021, is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 is indefinite in that the recitation: “wherein genes encoding malate dehydrogenase present in a genome of Mannheimia succiniciproducens PALK (KCTC10973BP) are further deleted” in that it is unclear and confusing how the recited limitation is related to the mutant microorganism of claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn based upon applicants amendment and arguments presented in the paper of 1/27/2022.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 1-4, 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Fukui and Mihara US Patent No: 9,080,189 is withdrawn based upon applicants amendment of the claims and applicants argument presented in the paper of 1/27/2022.  Specifically the malate dehydrogenase protein taught by Fuki and Mihara dopes not comprise the amino acid sequence of SEQ ID NO:40, but rather the taught amino acid sequence has a single change from that of SEQ ID NO:40.

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molenaar et al.  US Patent No: 6,995,002.
Molenar et al.  teach nucleotide sequence which code for malate dehydrogenase and a process for the fermentative preparation of amino acids using bacteria in which that dhA gene is attenuated. methods for producing amino acids comprising culturing a Corynebacterium glutamicum expressing a gene encoding malate dehydrogenase from Brebacterium flavum MJ-233.  Molenaar et al. teach a mutant microorganism in which a gene encoding a malate dehydrogenase is introduced into a microorganism having an ability to produce succinic acid, wherein the malate dehydrogenase comprises the 
Thus, claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molenaar et al. US Patent No: 6,995,002.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molenaar et al. US Patent No: 6,995,002, as applied to claims 1, 6-7  above, and further in view of Lee et al., US Patent No: 8,691,516.
As stated above Molenar et al.  teach nucleotide sequence which code for malate dehydrogenase and a process for the fermentative preparation of amino acids using bacteria in which that dhA gene is attenuated. methods for producing amino acids comprising culturing a Corynebacterium glutamicum expressing a gene encoding malate dehydrogenase from Brebacterium flavum MJ-233.  Molenaar et al. teach a mutant microorganism in which a gene encoding a malate dehydrogenase is introduced into a microorganism having an ability to produce succinic acid, wherein the malate 
	Lee et al., US Patent No: 8,691,516 teach a mutant microorganism producing succinic acid simultaneously using sucrose and glycerol as a carbon source.  Lee et al. teach that this succinic acid producing microorganism is Mannheimia succiniciproducens PALK (KCTC10973BP) and Lee et al. teach methods of producing succinic acid culturing the strain Mannheimia succiniciproducens PALK (KCTC10973BP) under anaerobic conditions (see Example 4 and supporting text).  Lee et al. further teach that the strain Mannheimia succiniciproducens PALK (KCTC10973BP) produces a greater yield of succinate acid then two other tested Mannheimia strains.
One of skill in the art before the effective filing date would have been motivated to transform the succinic acid producing bacterium Mannheimia succiniciproducens PALK (KCTC10973BP) taught by Lee et al. with the plasmid encoding mdh (malate dehydrogenase) taught by Molenaar et al. as a means of increasing the production of succinic acid by the bacterium.  One would have been further motivated to culture the above transformed Mannheimia succiniciproducens PALK (KCTC10973BP) taught by Lee et al. with the plasmid encoding mdh (malate dehydrogenase) taught by Molenaar et al. under anaerobic conditions  as taught by Lee et al. for the production of succinic acid.  The expectation of success is high based upon the high level of recombinant 
Thus, claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molenaar et al. US Patent No: 6,995,002, as applied to claims 1, 6-7  above, and further in view of Lee et al., US Patent No: 8,691,516.

Related Art
Kim et al. (Metabolic engineering of Mannheimia succiniciproducens for succinic acid production based on elementary mode analysis with clustering, Biotechnology Journal, Vol 12, pp1-10, January 2017 (online 12/14/2016).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
3/25/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652